Citation Nr: 0521321	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-13 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an earlier effective date prior to March 8, 
2001, for the grant of service connection for hypertensive 
cardiovascular disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty for 20 years and retired in 
September 1987. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wilmington, Delaware.

The veteran testified before the undersigned Veterans Law 
Judge in February 2005.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  On July 11, 2000, the veteran's claim for entitlement to 
service connection for cardiovascular disease secondary to 
service-connection chronic obstructive pulmonary disease 
(COPD) was received by VA.

2.  In September 2000, the RO denied the claim on the basis 
that it was not well grounded.

3.  In November 2000, the Veterans Claims Assistance Act 
(VCAA) was reacted.

4.  In March 2001, the veteran submitted correspondence to 
"reopen" his claim for cardiovascular disease.

5.  In October 2001, the RO informed the veteran that his 
claim for cardiovascular disease would be reviewed under the 
VCAA.

6.  In December 2002, the RO readjudicated and denied the 
veteran's claim for cardiovascular disease.

7.  In August 2003, the RO granted service connection for 
hypertensive cardiovascular disease and assigned an effective 
date of March 8, 2001.




CONCLUSION OF LAW

The criteria for an effective date of July 11, 2000, but no 
earlier, for the  grant of service connection for 
hypertensive cardiovascular disease have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.155, 3.160, 3.400 (2004); Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2004).  

The effective date of an award based on an original claim for 
compensation (service connection) will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2004).  

"Application" is not defined in the statute; however, 
regulations consider "claim" and "application" as equivalent 
and they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004); see also Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).  

The Rodriguez court noted that for purposes of establishing 
the requirements and procedures for seeking veterans' 
benefits, a claim, whether "formal" or "informal" must be 
"in writing" in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 
38 C.F.R. § 3.1(p) defined "claim," informal as well as 
formal, as a "communication in writing."  

The veteran contends, in essence, that he is entitled to an 
effective date earlier than March 8, 2001, for the grant of 
entitlement to service connection for cardiovascular disease.  
He maintains that he should be awarded benefits effective to 
July 11, 2000, when he filed a claim for heart disease on a 
secondary basis.  After a review of the claims file, the 
Board agrees.

In July 2000, the veteran filed a claim for entitlement to 
service connection for cardiovascular disease secondary to 
service-connection COPD.  The RO denied the claim on the 
basis that it was not well grounded by decision dated in 
September 2000.  In November 2000, the VCAA was enacted.  As 
a result, claims that were previously denied as not well 
grounded were to be readjudicated.  In March 2001, the 
veteran submitted correspondence to "reopen" his claim for 
cardiovascular disease.

In October 2001, the RO informed the veteran that his claim 
for cardiovascular disease would be reviewed under the VCAA.  
In December 2002, the RO readjudicated and denied the 
veteran's claim for cardiovascular disease.  The claim was 
ultimately granted by rating decision dated in August 2003, 
and an effective date of March 8, 2001, was established.

After a review of the claims file, the Board finds that the 
record supports a finding that the veteran filed his initial 
claim in July 2000.  Although his March 2001 correspondence 
suggested an intent to file a second separate claim, it is 
reasonable to conclude that the July 2000 claim was still 
pending, particularly in light of the subsequent enactment of 
the VCAA and the need to readjudicate the original July 2000 
claim.  Therefore, the Board concludes that July 11, 2000 
(the date the original claim was received by the RO) is the 
proper date for the assignment of service connection for 
hypertensive cardiovascular disease.

Finally, the Board notes that the provisions of the VCAA 
(codified at 38 U.S.C.A. § 5100 et seq.) and the implementing 
regulations require VA to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate a claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

In this case, inasmuch as the Board is allowing a full grant 
of the benefit, the veteran will not be prejudiced by the 
Board's decision even if the notice and duty to assist 
provisions contained in the law have not been completely 
satisfied.  Therefore, no further action is necessary under 
the mandate of the VCAA.


ORDER

Entitlement to an effective date of July 11, 2000, but no 
earlier, for a grant of service connection for hypertensive 
cardiovascular disease is granted, subject to the law and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


